Order, Supreme Court, Bronx County (Anita Florio, J.), entered May 9, 1991, which granted petitioner’s motion for leave to file a late notice of claim, unanimously affirmed, without costs.
Under the circumstances it is clear that respondent "acquired actual knowledge of the essential facts constituting the claim” within the prescribed time and was not prejudiced by the delay (General Municipal Law § 50-e [5]; see, Matter of Beary v City of Rye, 44 NY2d 398). We also note, inter alia, that petitioner’s explanation for the delay in filing the notice of claim was adequate (see, Matter of Gerzel v City of New York, 117 AD2d 549). Concur — Carro, J. P., Ellerin, Kupferman and Asch, JJ.